Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Camp Williamsburg September 8 1781
                     
                  
                  Your letter of the 2d 7ber is just come to Hand.  Mine of Yesterday Mentionned that the ships in York River Had gone down.  Inclosed is the Account I Receive of an engagement off the Capes.  What disposition has been made for the internal protection of the Bay I do not know.  Iames River is still guarded but We Have not as Yet Rreceived any letter from Count De Grass relative to His last movements.  I Hasten to communicate them as your Excellency will probably think it is safer to keep the troops at the Head of Elk untill Comte de Grasse returns.  indeed Unless the greatest part of your force is brought here a small addition can do little more than we do effect.  Lord Cornwallis will in a little time render himself very respectable.  I ardently wish your whole army may be soon Brought down to operate.
                  We will make it our business to Reconnoitre the ennemy’s works and give you on your arrival the best description of it that is in our power.  I expect the Governor this evening and will again urge the necessity of providing what you have Recommended.
                  By a deserter from York I hear that two British frigats followed the French fleet and Returned after they had seen them out of the Capes.  A spy says that two schooners supposed to be French Have Been Seen Coming up York River.  But we have nothing so certain as to insure your Voyage—tho’ it is probable Comte de Grasse will soon Return.
                  I beg leave to Request, My dear General, in your answer to Marquis de St Simon you will express your Admiration at the celerity of their landing and your sense of their chearfulness in submitting to the difficulties of the first moments.  Indeed I would be Happy something might also be said to Congress on the subject.
                  Your approbation of My Conduct Emboldens me to Request that as General Lincoln will of Course take Command of the American part of your Army, the division I will have under him may be composed of the troops Which have gone through the fatigues and dangers of the Virginia Campaign.  This will Be the greatest Reward of the services I may have rendered, as I confess I have the strongest attachment to those troops With the Highest Respect I have the honor to be My dear General Your most obedt hble Sert
                  
                     Lafayette
                  
               